Citation Nr: 1119244	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  04-20 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

In February 2009, the Board denied, in pertinent part, the Veteran's claims for service connection for hearing loss and tinnitus.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a memorandum decision dated in September 2010, the Court vacated the Board's February 2009 decision with respect to the issues of entitlement to service connection for left ear hearing loss and tinnitus and remanded the case to the Board.

The Board also notes that the February 2009 decision had denied entitlement to service connection for peripheral neuropathy, right ear hearing loss, and headaches and to a higher initial evaluation for posttraumatic stress disorder (PTSD).  However, the Veteran had not disputed the denial of those claims, and therefore, the Court did not address the issues in the memorandum decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.  

In the September 2010 memorandum decision, the Court observed that the Board had relied on three pieces of evidence in denying the claims for service connection for left ear hearing loss and tinnitus, namely the Veteran's October 1966 pre-induction hearing examination, his separation hearing examination, and a May 2003 VA audiological examination.  It was noted that the findings of the pre-induction and separation examinations appeared wholly incompatible and that Board had reasoned that they indicated that the Veteran's hearing had actually improved during his military service.  The May 2003 VA audiological examiner had opined that it was not likely that the Veteran's hearing loss was a result of any activity that occurred during service because he had normal hearing at the time of his separation and because the air conduction threshold patterns in the left ear were not typical of a noise-induced hearing loss.  

The Court found that the Board had not addressed the Veteran's statements, including his assertion that he was not actually provided an audiological examination at the time of his separation.  The Court also noted that the May 2003 VA examiner did not explain why an air conduction pattern ruled out noise-induced hearing loss or what the Veteran's air conduction pattern indicated in the alternative.  Thus, the examination was considered inadequate.  Moreover, if the Veteran did not have a separation audiological examination, as he contended, the first premise of the examiner's conclusion would be flawed.  Therefore, the Court concluded that the Board should make a credibility determination as to whether the Veteran underwent a separation audiological examination and obtain a new VA examination.  

Although the Court stated that the credibility determination should be made prior to the examination, the Board notes that such a point could be moot.  Regardless of whether the Veteran had hearing loss at the time of his separation, there could still be a basis to grant service connection.  Indeed, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  As noted by the Court, the May 2003 VA examiner did not elaborate on what audiometric results are normally associated with acoustic trauma.  It would have been helpful had the examiner brought his expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus but also commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered.  In this case, the May 2003 VA examiner did not discuss other possible causes of tinnitus, including whether the Veteran's tinnitus may be due to his hearing loss.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's left ear hearing loss and tinnitus.
Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left ear hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, and he did engage in combat with the enemy, as demonstrated by his award of the Combat Infantryman Badge, the Purple Heart, and the Bronze Star medal with "V" device.  

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and he or she should provide an interpretation of any audiometric findings contained on a graph. 

The Veteran has contended that he was not actually provided an audiological examination at the time of his separation from service.  The examiner should address the findings of his pre-induction and separation examinations and provide any possible explanation for the large change in the puretone thresholds.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current left ear hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


